DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 21-40
The following claim(s) is/are amended: 21, 27, 33, 37-38
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 1-20
Claim(s) 21-40 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 6/20/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Pub. 2010/0293544) in view of Hamilton (US Pub. 2003/0182464) in view of Reddy (US Pub. 2016/0013992) and further in view of Zimmermann (US Pub. 2014/0039683).
With respect to Claim 21, Wilson teaches a method for dynamically provisioning computer components using a message platform communicatively coupled to a message generator, the method comprising: (para. 11; provisioning of virtual and physical resources. Para. 15; user requests provisioning. Para. 18; job database receives a job description (list of tasks) and stores it in a job queue until completion. Para. 19; resource management device creates jobs, which makes it a message generator.)
receiving, at an advanced message queue exchange of the message platform, a first computer message from the message generator indicating that a computer component should be commissioned, (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. See also Reddy, See also Reddy, paras. 16, 60, 179-180, 183; system may add resources.)
wherein the advanced message queue exchange is operable to receive and route computer messages between a plurality of computer systems; (paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. Thus the queue receives a message from a first device and delivers the message to another device, which is a reception and routing between a plurality of computer systems. See also Hamilton, para. 67; queues can work between computers.)
routing the first computer message to a hardware queue of the message platform such that a hardware platform that is a customer of the hardware queue i) receives the first computer message and ii) automatically installs a service profile on the computer component in response to receiving the first computer message; (A hardware queue will be taught later. paras. 20-22; workflow network provisions physical resources. Para. 24; system performs network configuration on devices, which is installing a service profile. Para. 31; system assigns an IP address, which is a service profile. Para. 58; system may provision MAC addresses and manage, control and provision physical devices, which are service profiles. Para. 25; resource lifecycle management device installs operating systems and applications on the physical devices.)
receiving, at the advanced message queue exchange, a second computer message from the hardware platform, the second computer message generated at the hardware platform (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. Wilson posits that the resource management device generates an entire list of jobs, and that the workflow network performs the jobs. Consequently the device setting up the hardware does not generate a second message, as the virtualization subtasks are already a part of the initial job description. However, it would have been obvious to one of ordinary skill prior to the effective filing date to have the hardware platform generate a message to inform the next platform to perform jobs to provision the system as the customer desired. See also para. 36; functionalities may be distributed over other devices.)
routing the second computer message including the DN to a virtualization queue of the message platform such that a virtualization platform that is a customer of the virtualization queue i) receives the second computer message, ii) creates rules that, when applied to the second computer message, determine a version of a host profile to be installed on the computer component and iii) automatically installs the version of the host profile on the computer component in response to determining the version of the host profile; (A virtualization queue and a DN will be taught later. paras. 20-22; workflow network provisions virtual resources. paras. 22-23, 27, 37, 53; VMM control device uses hypervisors to create VMs on devices, which is a host profile. Para. 25; resource lifecycle management device may install applications and operating systems on devices, which is a host profile. Para. 32, 54; system tracks versions of operating systems and version numbers of hypervisor managers. This suggests that the provisioning request is granular enough to include configuration versions. Further, Examiner also cites Reddy, para. 71; IB agent obtains firmware versions of hardware, which is a host profile. Para. 164; system validates OS version.)
receiving, at the advanced message queue exchange, a third computer message from the virtualization platform, the third computer message generated at the virtualization platform; (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. Wilson posits that the resource management device generates an entire list of jobs, and that the workflow network performs the jobs. Consequently the device setting up the virtualization does not generate a third message, as the virtualization subtasks are already a part of the initial job description. However, it would have been obvious to one of ordinary skill prior to the effective filing date to have the virtualization platform generate a message to inform the next platform to perform jobs to provision the system as the customer desired. See also para. 36; functionalities may be distributed over other devices.)
And iii) a routing key field including a routing key associated with the hardware queue of the message platform; identifying, at the advanced message queue exchange, the routing key from the third computer message; and routing, based on the routing key, the third computer message to the hardware queue of the message platform such that the hardware platform receives the third computer message, (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. paras. 20-22; workflow network provisions physical resources.)
But Wilson does explicitly teach particular queues.
Hamilton, however, does teach a hardware queue, a virtualization queue, (Hardware and virtualization provisioning functionality was previously taught. Fig. 3, paras. 62-64; Macro Q enqueues messages on sub-queues for individual processes to dequeue.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Wilson with the sub-queues in order to allow processes to send messages to each other without having to be aware of the other device or its condition (Hamilton, para. 65) and further to allow processes to specialize in what configurations they perform in order to prioritize configurations. (Hamilton, para. 4, 12, 59)
But modified Wilson does not teach automatically powering on.
Reddy, however, does teach wherein the third computer message generated by the virtualization platform is a power action message including multiple associated data fields, the multiple associated data fields including i) an identification field including the DN of the computer component, wherein the hardware platform identifies the computer component based on the DN included in the identification field of the third computer message (paras. 75-80, 85; system gets device id and sets/gets power state. Para. 102-103, 118, 158 and Table 4; system manages devices and components and defines objects and corresponding properties to get/set. See also Wilson, para. 33-35; inventory management may obtain inventory and configuration information of physical devices or components, which suggests that individual devices can be identified. Para. 67; provisioning of network components, which suggests that ability to address a specific component for provisioning.)
ii) an action field including an indication that the computer component corresponding to the DN in the identification field should be powered on; and wherein the hardware platform automatically powers on the computer component based on the indication included in the action field of the third computer message. (para. 21, 33-34, 75, 161; system remotely powers on a device.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Wilson with the power on command in order to allow for remote power control of devices (Reddy, para. 75) and to ready a device for provisioning.
But modified Wilson does not explicitly teach identifying using a distinguished name.
Zimmermann, however, does teach and including a distinguished name (DN) of the computer component that the hardware platform installed the service profile on; wherein the virtualization platform populates the identification field of the power action message using the DN included in the second computer message that was routed from the hardware platform to the virtualization platform; (The service profile installation and routing was previously taught. With respect to identifying using a distinguished name, Examiner cites Zimmermann, para. 270; each component such as a blade in a blade server is assigned a unique, distinguished name.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Wilson with the distinguished name in order to allow the user to identify defined components by name. (Zimmermann, para. 270)

With respect to Claim 22, modified Wilson teaches a method in accordance with claim 21, and Reddy also teaches wherein the computer component is a blade server. (Para. 21; blade servers.) 
The same motivation to combine as the independent claim applies here.

With respect to Claim 23, modified Wilson teaches a method in accordance with claim 21, and Reddy also teaches further comprising generating the first computer message at the message generator based on a comparison of a current workload to a current capacity of a network cluster. (para. 16, 50, 176; system scales to accommodate workloads by keeping track of available capacity. It would have been obvious to one of ordinary skill prior to the effective filing date to provision systems based on nearing capacity to allow the system to scale to demand.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 24, modified Wilson teaches a method in accordance with claim 21, and Reddy also teaches further comprising generating the first computer message at the message generator based on detection of a faulty computer component. (paras. 143, 149; system determines fault in device. Paras. 40, 49, 54; health monitoring program to ensure components are healthy. It would have been obvious to one of ordinary skill prior to the effective filing date to provision systems based on fault to allow the system to continue to serve the customer.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 25, modified Wilson teaches a method in accordance with claim 21, and Reddy also teaches wherein the service profile includes a network configuration for the computer component, (para. 24; system performs network configuration on devices.)
component definition data for the computer component, (para. 31; system may define what VLAN the component is in to prevent conflicts. Nominating a VLAN and assigning a unique identifier is definition data.)
and a MAC address for the computer component. (Para. 58; system may provision MAC addresses and manage, control and provision physical devices.)

With respect to Claim 26, modified Wilson teaches a method in accordance with claim 21, and Wilson also teaches wherein the host profile includes hardware configuration details necessary for a hypervisor to be installed on the computer component. (paras. 22-23, 27, 37, 53; VMM control device uses hypervisors to create VMs on devices, which is a host profile. Para. 25; resource lifecycle management device may install applications and operating systems on devices, which is a host profile.)

With respect to Claim 27, modified Wilson teaches a method in accordance with claim 21, and Wilson also teaches wherein the second computer message generated at the hardware platform specifies a MAC address (Para. 58; system may provision MAC addresses and manage, control and provision physical devices.)
And Zimmerman also teaches and the DN of the computer component. (para. 270; each component such as a blade in a blade server is assigned a unique, distinguished name.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 28, modified Wilson teaches a method in accordance with claim 21, and Wilson also teaches wherein the second computer message generated at the hardware platform causes the virtualization platform to: create a dynamic host configuration protocol for the computer component; (para. 31; device provisions an IP address, which is a DHCP component. Because the system has a DHCP component, it would have been obvious to one of ordinary skill prior to the effective filing date to provision a DHCP component for the customer to allow them to set their own DHCP rules. Regardless, to the extent this does not suggest a DHCP, Examiner takes official notice of the ability to create a DHCP and it would have been obvious to one of ordinary skill prior to the effective filing date to provision a DHCP component for the customer to allow them to set their own DHCP rules.)
install a virtualization host on the computer component; (paras. 22-23; device provisions a virtual machine and controls the lifecycle of it.)
And Reddy also teaches and add an auto deploy rule to the computer component. (First see Wilson, paras. 20-23; provisioning of physical and virtual machines. See also Reddy, para. 50; creation of virtual server. Then see Reddy, paras. 16, 54, 64, 175-176, 181; system compares data to service level agreements to ensure they continue to meet the SLA. It would have been obvious to one of ordinary skill prior to the effective filing date to automatically deploy in response to the SLA not being met in order to comply with the SLA.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 29, modified Wilson teaches a method in accordance with claim 28, and Wilson also teaches wherein, once the computer component is automatically powered on by the hardware platform in response to the third computer message generated by the virtualization platform, the computer component: receives dynamic host configuration protocol data; (para. 31; device provisions an IP address, which is a DHCP component. Because the system has a DHCP component, it would have been obvious to one of ordinary skill prior to the effective filing date to provision a DHCP component for the customer to allow them to set their own DHCP rules. Regardless, to the extent this does not suggest a DHCP, Examiner takes official notice of the ability to create a DHCP and it would have been obvious to one of ordinary skill prior to the effective filing date to provision a DHCP component for the customer to allow them to set their own DHCP rules.)
applies the host profile installed by the virtualization platform; (A virtualization queue will be taught later. paras. 20-22; workflow network provisions virtual resources. paras. 22-23, 27, 37, 53; VMM control device uses hypervisors to create VMs on devices, which is a host profile. Para. 25; resource lifecycle management device may install applications and operating systems on devices, which is a host profile.)
And Reddy also teaches boots based on the received dynamic host configuration protocol data; (para. 23; device boots to load configuration data.)
and joins a network cluster in accordance with the auto deploy rule added by the virtualization platform. (First see Wilson, paras. 20-23; provisioning of physical and virtual machines. See also Reddy, para. 50; creation of virtual server. Then see Reddy, paras. 16, 54, 64, 175-176, 181; system compares data to service level agreements to ensure they continue to meet the SLA. It would have been obvious to one of ordinary skill prior to the effective filing date to automatically deploy in response to the SLA not being met in order to comply with the SLA. See also Wilson, para. 11; system may automatically provision without manual intervention from an admin, which is an auto deploy rule.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 30, modified Wilson teaches a method in accordance with claim 21, and Wilson also teaches wherein the first computer message includes i) a network cluster to which the computer component should be added, (paras. 59-61; physical and virtual devices are provisioned to a user’s network, which is a network cluster. See also para. 32; inventory database of whether a resource is in a pool or provisioned to a user.)
ii) an environment for the computer component, (Environment includes the operating system. para. 25, 32; provisioning includes installing an operating system.)
and iii) an action parameter indicating that the computer component should be added. (paras. 15, 59-61, 74; user requests provisioning. See also Reddy, paras. 15, 21; adding to an existing environment.)

With respect to Claim 31, modified Wilson teaches a method in accordance with claim 30, and Wilson also teaches wherein the second computer message includes i) the network cluster, ii) the environment, and iii) the action parameter. (paras. 20-22; workflow network provisions virtual resources. paras. 22-23, 27, 37, 53; VMM control device uses hypervisors to create VMs on devices, which is a host profile. Para. 25; resource lifecycle management device may install applications and operating systems on devices, which is a host profile. It would have been obvious to one of ordinary skill prior to the effective filing date to have the hardware platform generate a message including configuration information to inform the next platform to perform jobs according to the configurations to provision the system as the customer desired. See also para. 36; functionalities may be distributed over other devices.)

With respect to Claim 32, modified Wilson teaches a method in accordance with claim 21, and Wilson also teaches wherein the first computer message includes a first routing key associated with the hardware queue of the message platform, and wherein routing the first computer message to the hardware queue comprises routing the first computer message using the first routing key. (paras. 20-22; workflow engine passes subtasks to the appropriate device to achieve the provisioning. This is a particular addressing for the functionality, which is a first routing key. See also Hamilton, para. 61; enqueuing is done to a specified queue, so the system can differentiate between a first and second queue, which is a routing key. Para. 79; queue name and address.)

With respect to Claim 33, Wilson teaches a system for dynamically provisioning computer components, the system comprising: a message platform communicatively coupled to a message generator, (para. 11; provisioning of virtual and physical resources. Para. 15; user requests provisioning. Para. 18; job database receives a job description (list of tasks) and stores it in a job queue until completion. Para. 19; resource management device creates jobs, which makes it a message generator.)
the message platform comprising a processor in communication with a memory area, (Fig. 2, paras. 37-38; processor, memory, storage unit including magnetic or optical medium.)
the message platform configured to: receive, at an advanced message queue exchange of the message platform, a first computer message from the message generator indicating that a computer component should be decommissioned, (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. Para. 16, 22, 33, 63; system may deallocate or deprovision resources from a user and return them to a general pool, which is a decommissioning. See also Reddy, paras. 16, 60, 179-180, 183; system may remove or retire resources as well as adding them. Retiring is a decommissioning.)
wherein the advanced message queue exchange is operable to receive and route computer messages between a plurality of computer systems; (paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. Thus the queue receives a message from a first device and delivers the message to another device, which is a reception and routing between a plurality of computer systems.)
And iii) a routing key field including a routing key associated with the virtualization queue of the message platform; identify, at the advanced message queue exchange, the routing key from the first computer message; route, based on the routing key, the first computer message to a virtualization queue of the message platform such that a virtualization platform that is a customer of the virtualization queue i) receives the first computer message, ii) creates rules that, when applies to the first computer message, determine a version of a host profile to be installed on the computer component, and iii) automatically removes the version of the host profile from the computer component in response to determining the version of the host profile, wherein the first computer message causes the virtualization platform to: select and evacuate the host profile from the computer component; (A virtualization queue will be taught later. paras. 20-22; workflow network provisions virtual resources. paras. 22-23, 27, 37, 53; VMM control device uses hypervisors to create VMs on devices, which is a host profile. Para. 25; resource lifecycle management device may install applications and operating systems on devices, which is a host profile. Para. 32, 54; system tracks versions of operating systems and version numbers of hypervisor managers. This suggests that the provisioning request is granular enough to include configuration versions. Further, Examiner also cites Reddy, para. 71; IB agent obtains firmware versions of hardware, which is a host profile. Para. 164; system validates OS version. Examiner notes that installing a different host profile is the removal of the first host profile, but regardless Wilson contemplates modification or removal of configurations: para. 32; database tracks configurations of devices and is updated when configurations change. Para. 16, 22, 33, 63; system may deallocate or deprovision resources from a user and return them to a general pool, which is a decommissioning. See also Reddy, paras. 16, 60, 179-180, 183; system may remove or retire resources as well as adding them. Retiring is a decommissioning.)
generate a second computer message; receive, at the advanced message queue exchange, the second computer message from the virtualization platform, the second computer message generated at the virtualization platform; (para. 19; resource management device generates provisioning job and sends message to job database device which puts it in the active job queue. paras. 20-21; workflow network reads job database, performs jobs, and dequeues the job description when job is done. Wilson posits that the resource management device generates an entire list of jobs, and that the workflow network performs the jobs. Consequently the device tearing down the virtualization does not generate a second message, as the hardware subtasks are already a part of the initial job description. However, it would have been obvious to one of ordinary skill prior to the effective filing date to have the virtualization platform generate a message to inform the next platform to perform jobs to deprovision the system as the customer desired. See also para. 36; functionalities may be distributed over other devices.)
and route the second computer message including the DN to a hardware queue of the message platform such that a hardware platform that is a customer of the second queue i) receives the second computer message and ii) automatically removes a service profile from the computer component in response to receiving the second computer message generated at the virtualization platform. (A hardware queue and DN will be taught later. paras. 20-22; workflow network provisions physical resources. Para. 24; system performs network configuration on devices, which is installing a service profile. Para. 31; system assigns an IP address, which is a service profile. Para. 58; system may provision MAC addresses and manage, control and provision physical devices, which are service profiles. Para. 25; resource lifecycle management device installs operating systems and applications on the physical devices. Examiner notes that installing a different service profile is the removal of the first service profile, but regardless Wilson contemplates modification or removal of configurations: para. 32; database tracks configurations of devices and is updated when configurations change. Para. 16, 22, 33, 63; system may deallocate or deprovision resources from a user and return them to a general pool, which is a decommissioning. See also Reddy, paras. 16, 60, 179-180, 183; system may remove or retire resources as well as adding them. Retiring is a decommissioning.)
But Wilson does explicitly teach particular queues.
Hamilton, however, does teach a hardware queue, a virtualization queue, (Hardware and virtualization provisioning functionality was previously taught. Fig. 3, paras. 62-64; Macro Q enqueues messages on sub-queues for individual processes to dequeue.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Wilson with the sub-queues in order to allow processes to send messages to each other without having to be aware of the other device or its condition (Hamilton, para. 65) and further to allow processes to specialize in what configurations they perform in order to prioritize configurations. (Hamilton, para. 4, 12, 59)
But modified Wilson does not teach automatically powering off.
Reddy, however, does teach and wherein the first computer message is a power action message including multiple associated data fields, the multiple associated data fields including i) an identification field including a distinguished name (DN) of the computer component, identify the computer component based on the DN included in the identification field of the first computer message (A distinguished name will be taught later. paras. 75-80, 85; system gets device id and sets/gets power state. Para. 102-103, 118, 158 and Table 4; system manages devices and components and defines objects and corresponding properties to get/set. See also Wilson, para. 33-35; inventory management may obtain inventory and configuration information of physical devices or components, which suggests that individual devices can be identified. Para. 67; provisioning of network components, which suggests that ability to address a specific component for provisioning.)
and ii) an action field including an indication that the computer component corresponding to the DN in the identification field should be powered off; automatically shut down the computer component based on the indication included in the action field of the first computer message; (para. 21, 33-34, 75, 161; system remotely powers on a device. paras. 18, 164; power off command.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Wilson with the power off command in order to allow for remote power control of devices (Reddy, para. 75) and to ready a device for maintenance or storage.
But modified Wilson does not explicitly teach identifying using a distinguished name.
Zimmermann, however, does teach an identification field including a distinguished name (DN) of the computer component; wherein the second computer message includes a further identification field including the DN, the virtualization platform populating the further identification field using the DN included in the power action message that was routed from the message generator to the virtualization platform; (Routing and a power action were previously taught. With respect to identifying using a distinguished name, Examiner cites Zimmermann, para. 270; each component such as a blade in a blade server is assigned a unique, distinguished name.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Wilson with the distinguished name in order to allow the user to identify defined components by name. (Zimmermann, para. 270)

With respect to Claim 34, it is substantially similar to Claim 22 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 35, modified Wilson teaches a system in accordance with claim 33, and Wilson also teaches wherein the first computer message further causes the virtualization platform to remove a dynamic host configuration protocol reservation (para. 31; returning an IP address to a pool of IP addresses for use, which is a removal. To the extent this does not suggest a DHCP, Examiner takes official notice of the ability to create a DHCP reservation and it would have been obvious to one of ordinary skill prior to the effective filing date to remove a DHCP reservation in order to allow other devices to use the reservation.)
And Reddy also teaches and auto deploy rules from the computer component. (First see Wilson, paras. 20-23; provisioning of physical and virtual machines. See also Reddy, para. 50; creation of virtual server. Then see Reddy, paras. 16, 54, 64, 175-176, 181; system compares data to service level agreements to ensure they continue to meet the SLA. It would have been obvious to one of ordinary skill prior to the effective filing date to automatically deploy in response to the SLA not being met in order to comply with the SLA. Paras. 175-176, 179; Administrator may ignore or overrule the SLA. See also Wilson, para. 17; administrator may control resource allocation tasks, which is a lack of auto deploy rules.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 36, modified Wilson teaches a system in accordance with claim 33, and Wilson also teaches wherein the first computer message includes i) a network cluster from which the computer component should be removed, (paras. 59-61; physical and virtual devices are provisioned to a user’s network, which is a network cluster. See also para. 32; inventory database of whether a resource is in a pool or provisioned to a user. Para. 16, 22, 33; system may deallocate resources from a user and return them to a general pool.)
ii) an environment for the computer component, (Environment includes the operating system. para. 25, 32; provisioning includes installing an operating system.)
and iii) an action parameter indicating that the computer component should be removed. (Para. 16, 22, 33, 63; system may deallocate or deprovision resources from a user and return them to a general pool. See also Reddy, paras. 16, 60, 179-180, 183; system may remove or retire resources as well as adding them.)

With respect to Claim 37, it is substantially similar to Claim 31 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 38, it is substantially similar to Claim 21 and is rejected in the same manner, the same art and reasoning applying. Further, Wilson also teaches a non-transitory computer readable medium that includes computer executable instructions for dynamically provisioning computer components, wherein when executed by a message platform comprising a processor, the computer executable instructions cause the message platform to: (Fig. 2, paras. 37-38; storage unit including magnetic or optical medium.)

With respect to Claim 39, it is substantially similar to Claim 22 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 40, it is substantially similar to Claim 30 and is rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant amends the independent claims and argues at Remarks, pgs. 11-12 solely that none of the references anticipate the entirety of the limitation. Because an obviousness rejection is based upon what is obvious over the combination of references and Applicant treats each reference individually in a serial fashion, Examiner finds the argument unpersuasive and maintains the rejection.
Further, Examiner previously cited Wilson for installing a host profile (see previous Claims 21, 26). Applicant does not dispute that Wilson discloses installing a host profile. Consequently, Examiner can only conclude that the complaint is either that Wilson does not have different versions of host profiles or that Wilson cannot determine which version of a host profile to install. Examiner cites Wilson, paras. 32, 54 to show that the system tracks versioning, which suggests that the request being made by a user can be specific enough to request particular versions. Alternatively, Examiner cites Reddy, paras. 71, 164 to teach firmware and OS versioning. Either way, the combination would result in creating a rule to install the requested version of a host profile.
All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449